Citation Nr: 0627041	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder.

2.  Entitlement to a rating in excess of 10 percent for 
folliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1995.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted, among other 
things, service connection for a cervical spine disorder, 
folliculitis, and genital herpes.  The cervical spine 
disorder was assigned a 10 percent rating and folliculitis 
and genital herpes were rated as noncompensable.  In a June 
2000 rating decision the rating for the veteran's cervical 
back disorder was increased to 20 percent.  In a November 
2000 rating decision, the rating for folliculitis was 
increased to 10 percent.  In February 2001, the Board 
remanded all of the issues for further development.  In a 
March 2003 rating decision, the cervical spine disorder was 
assigned a 100 percent evaluation effective from January 11, 
2001 based on surgical or other treatment necessitating 
convalescence and an evaluation of 20 percent was reassigned 
effective May 1, 2001.  In an April 2004 Board decision, the 
initial rating for genital herpes was increased to 10 percent 
and the remaining two issues were remanded for further 
development.  As the veteran did not appeal the April 2004 
Board decision, the remaining two issues on appeal are as 
stated on the previous page.  

At the time of the November 1997 rating decision, the claims 
file was in the jurisdiction of the Seattle RO.  Since then, 
the veteran has moved around and is now apparently residing 
in the Philippines.  In the interim, the claims file has also 
been under the jurisdiction of the Appeals Management Center 
in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
The record reflects that the veteran has received continuous 
post service treatment from at least as early as 1996 to July 
2005 for his service-connected disorders.  He has since 
permanently moved to the Philippines, and it is not clear as 
to whether he is currently receiving ongoing treatment there.  
As the most recent medical records may have some bearing on 
the veteran's claim; if they exist, they must be secured.  

Here, the current medical evidence of record does not allow 
the Board to properly evaluate the veteran's folliculitis, 
particularly with respect to medical findings detailing the 
location and relative percentage of exposed body areas 
affected.  The Board notes that the veteran has also 
essentially indicated in VA outpatient treatment records 
(including March 2001) that his folliculitis had worsened 
since his last VA examination in September 2000.  As nearly 
six years have passed since his last VA examination for 
folliculitis, and the record indicates that the veteran moved 
to the Philippines around the time another VA examination was 
scheduled (in July 2004), the Board finds that the veteran 
should be afforded a new VA skin diseases examination.

The Board notes that there have been significant changes in 
the pertinent rating criteria since the last VA examination 
(September 2002) for the cervical spine disorder.  As almost 
four years have passed since the September 2002 VA 
examination, and it appears that the veteran moved around the 
time another examination was scheduled, a new VA examination 
is indicated.  

The Board also notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim (and here 
also to schedule him for appropriate examinations) is not a 
"one-way street." See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA is not required "to turn up heaven and earth" 
to find the correct address for a claimant. See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  The veteran must also be 
prepared to meet his obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim. 
Olson v. Principi, 3 Vet. App. 480 (1992).  As the Board 
finds that another attempt should be made to schedule the 
veteran for the above-mentioned examinations, he should also 
be notified of the consequences of the failure to cooperate.

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  As the rating criteria for the 
cervical spine disorder and folliculitis changed during the 
pendency of the appeal, it should be ensured that the 
appellant has been provided an explanation as to the type of 
evidence that is needed to establish a disability rating under 
both the old and the new regulations for each claim.  It is 
noteworthy that here both the claims disagree with the initial 
ratings assigned with the grant of service connection, and 
separate ratings may be assigned for separate periods of time, 
based on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish the 
appropriate disability rating (under 
both the old and new criteria) and an 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for his cervical 
spine disorder and folliculitis since 
he moved to the Philippines.  The 
RO/AMC should obtain copies of all 
treatment or evaluation records (those 
not yet secured) from the identified 
sources.  

3.  The RO/AMC should also arrange for 
a VA orthopedic examination to 
ascertain the current severity of the 
veteran's service-connected cervical 
spine disorder. The veteran should be 
given notice at his current address, 
and advised of the consequences of a 
failure to report.  The examiner should 
have the veteran's claims files and 
copies of both the previous and the 
revised criteria for rating disability 
of the spine (effective on September 
23, 2002 and September 26, 2003) 
available for review.  The examiner 
should ascertain cervical active and 
passive ranges of motion, and determine 
whether there is weakened movement, 
excess fatigability, or incoordination.  
If feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional 
ability during flare-ups or on use over 
a period of time.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration of 
the rating for the cervical spine 
disorder under all applicable criteria 
(new and old), and should include an 
opinion as to whether the back disorder 
has resulted in incapacitating episodes 
(as defined in the revised rating 
criteria) (and the frequency and 
duration).  Any indicated tests or 
studies should be completed.  The 
examiner should further note whether 
the cervical spine disorder is 
manifested by neurologic symptoms (and 
if so, the nature and extent).  The 
examiner should also indicate whether 
there is any ankylosis and, if so, its 
nature and extent.  The examiner should 
explain the rationale for the opinion 
given.

4.  The veteran should also be afforded 
a VA examination to identify the nature 
and severity of his folliculitis 
disability.  He should be given notice 
at his current address, and advised of 
the consequences of a failure to 
report.  The examiner should have the 
veteran's claims files and copies of 
both the previous and the revised 
criteria for rating disability of the 
skin (effective on August 30, 2002) 
available for review.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration of 
the rating for folliculitis under all 
applicable criteria (new and old), and 
should note any and all manifestations 
of the veteran's service-connected 
folliculitis, including size and 
location of affected areas, any lesions 
or scarring, any exudation, constant 
itching or disfigurement, etc.  In 
accordance with the revised rating 
criteria, the examiner should specify 
the percentage of the entire body (e.g. 
5 percent, 20 percent, 40 percent) 
covered by the service-connected 
folliculitis, and provide information 
regarding the level of systemic therapy 
shown by the evidence in the past 12-
months (e.g., no more than topical 
therapy, intermittent systemic therapy 
such as corticosteroids, nearly 
constant systemic therapy).  The 
examiner should note whether there is 
any limitation of function of any body 
part affected by the service-connected 
folliculitis.  

5.  The RO/AMC should then readjudicate 
the claims seeking increased ratings 
for the veteran's service-connected 
cervical spine disorder and 
folliculitis.  As the appeal is from 
the initial ratings assigned with the 
grant of service connection, the RO/AMC 
should consider whether "staged 
ratings" might be appropriate.  If the 
claims remains denied, the RO/AMC 
should issue an appropriate SSOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



